Dykman, J.:
There is no necessity in this case for a reargument. The questions involved were fully argued, and received a thorough examination by all the members of the court, and there was no difference of opinion between them. The commissioners of appraisement gave nominal damages, only, to the land-owners, on the theory, probably, that the land had been already taken for Gravesend avenue, a public highway. We thought this was erroneous, and *263that the damages should be substantial, and, therefore, set aside the report of the appraisers and appointed new commissioners. It seems now that the opinion prepared was not so explicit in relation to the damages as to place our views beyond doubt, and all we have to do is to express ourselves more plainly upon that subject. The owners of the land over which Gravesend avenue was constructed received no pay for the land. The damages awarded were assessed back on the adjoining land for benefits which it was supposed to derive from the opening of the avenue. The additional burden of the railroad for another public use cannot be imposed upon this land without compensation, and we think that compensation in this particular case should be the same as if the avenue had not been buiLt — that is, that the land-owers are entitled to the actual value of land taken, and the depreciation of the residue of the lot from which it is taken, and also to any depreciation caused by the use to which the land taken is to be appropriated.
BaeNAED, P. J., concurred; Gilbeet, J., dissented.
Motion denied.